Name: Commission Regulation (EC) NoÃ 1068/2007 of 17 September 2007 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Queso Nata de Cantabria (PDO))
 Type: Regulation
 Subject Matter: regions of EU Member States;  consumption;  agricultural structures and production;  marketing;  Europe
 Date Published: nan

 18.9.2007 EN Official Journal of the European Union L 243/22 COMMISSION REGULATION (EC) No 1068/2007 of 17 September 2007 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Queso Nata de Cantabria (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) and having regard to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Spain's application for approval of an amendment to the specification for the protected designation of origin Queso de Cantabria registered under Commission Regulation (EC) No 1107/96 (2). (2) Since the amendment in question is not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union as required by Article 6 of that Regulation (3). As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendment should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation is hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 952/2007 (OJ L 210, 10.8.2007, p. 26). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2156/2005 (OJ L 342, 24.12.2005, p. 54). (3) OJ C 288, 25.11.2006, p. 8. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty Class 1.3. Cheese SPAIN Queso Nata de Cantabria (PDO)